Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 11/18/2021.
Claims 1-31 are pending.


Terminal Disclaimer


2.	The terminal disclaimer filed on 11/18/2021 has been disapproved.

Response to Arguments


3.	This office action has been issued in response to amendment filed 11/18/2021. Claims 1-31 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment as they relate to the claim rejections under double patenting as will be discussed below. Accordingly, this action has been made final.
	The terminal disclaimer filed on 11/18/2021 has been disapproved. The double patenting rejections are maintained.

Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,558,669. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent US 10,558,669
Instant Application 16739934
Claim 1:
  A system for improved efficiency of batch processing of incoming data records, the system comprising: 

  at least one server; and 

  a database of records;

   wherein the at least one server is configured to: 

  receive incoming data records; 

  store the incoming data records in a request table; 

  cleanse the incoming data records; 

  generate a plurality of match codes for each of the incoming data records; 



  weigh the records in the subset of potential matches; and 

  identify from the subset of potential matches any record that meets a threshold value, 

  wherein the series of sequential matching strategies further comprises: 

  comparing a first match code to the database of records to identify a subset of potential matches; 

  proceeding to a subsequent search strategy when comparing a first match code returns no potential matches; and 

  comparing a second match code to the database of records to identify a subset of potential matches.
Claim 1:
A system for improved efficiency of batch processing of incoming data records, the system comprising: 
  
  at least one server; and 

  a database of records; 

  wherein the at least one server is configured to: 

  receive incoming data records; 

  store the incoming data records in a request table; 

  cleanse the incoming data records; 

  generate a plurality of match codes for each of the incoming data records; and 



  wherein the at least one server is further configured fo weigh the records in the subset of potential matches, wherein weighing the records comprises: 

  comparing a plurality of attributes of the incoming data record to the subset of potential matches; 

  returning a weighted value associated with each of the plurality of attributes; 



  comparing the sum of the weighted values to the threshold value; and 

  identifying from the subset of potential matches data records that meet the threshold value.
Claim 14:
  A method of processing records, comprising: 

  storing, at a server, a plurality data records in a request table; 

  generating, at a server, a plurality of match codes for each of the plurality of data records in the request table; 

  comparing, at a server, the match codes of the data records in the request table to predetermined match codes of a plurality of records in a database by utilizing a series of 

  weighing, at a server, the records in the subset of potential matches; 

  identifying, at a server, any record from the subset of potential matches that meets a threshold value, 

  wherein the series of sequential matching strategies increases an efficiency of a server by comparing one match code at a time to match codes of the plurality of records in the database to identify a subset of potential matches, 

  receiving, at a server, a plurality of incoming data records; and 

  storing, at the server, the incoming data records in the request table, 



  comparing a first match code to the plurality of records in the database to identify a subset of potential matches; 

  proceeding to a subsequent search strategy when comparing a first match code returns no potential matches; and comparing a second match code to the plurality of records in the database to identify a subset of potential matches.
Claim 16:
A method of processing records, comprising: 

  receiving, at a server, a plurality of incoming data records: 

  storing, at a server, the plurality data records in a request table; 

  cleansing, at a server, the data records stored in the request table; 

  generating, at a server, a plurality of match codes for each of the plurality of data records in the request table; 

  comparing, at a server, the match codes of the data records in the request table to predetermined match codes of a plurality of records in a database by utilizing a series of sequential matching strategies to identify a subset of potential matches; 

  weighing, at a server, the records in the subset of potential matches; and 

  identifying, at a server, any record from the subset of potential matches that meets a threshold value, 

  wherein the series of sequential matching strategies increases an efficiency of a server by comparing one match code at a time to match codes of the plurality of records in the database to identify a subset of potential matches, 



  comparing a plurality of attributes of each incoming data record to the subset of potential matches; 

  returning a weighted value associated with each of the plurality of attributes: summing the weighted values: and 

  comparing the sum of the weighted values to the threshold value.





Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a)
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/27/2022

/HUNG D LE/Primary Examiner, Art Unit 2161